Order entered October 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00551-CV

                               ANDREA LEONARAD, Appellant

                                                 V.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT
  INDIVIDUALLY BUT AS TRUSTEE FOR PRETIM MORTGAGE ACQUISITION
                          TRUST, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00709-B

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated July 6, 2016, we notified

the Dallas County Clerk that the clerk’s record was past due and directed the county clerk to file

the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County Clerk to file, within TEN DAYS of

the date of this order, either the (1) clerk’s record, or (2) written verification that appellant has

not paid for or made arrangements to pay for the record and that appellant has not been found

entitled to proceed without payment of costs. We notify appellant that if we receive verification

she has not paid for or made arrangements to pay for the record and has not been found entitled
to proceed without payment of costs, we will, without further notice, dismiss the appeal. See

TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       John Warren
       Dallas County Clerk


       All parties

                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE